DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/12/2021 has been entered.
Information Disclosure Statement
3.         The information disclosure statement (IDS) submitted on 12/12/2021 has been received, entered into the record, and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Terminal Disclaimer
4.	The terminal disclaimer filed on 12/18/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Application 16/945235 and U.S. Patents 10,664,469 and 10,505,708 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
5.	Claims 22-41 are allowed and renumbered as claims 1-20.
Reasons for Allowance
6.	The following is an examiner’s statement for reasons for allowance:
Prior art fails to teach a combination of a providing, in a blockchain transaction acceleration system, access to a multiple blockchain acceleration network accessible to a plurality of blockchains, receiving, at a first acceleration node of the multiple blockchain acceleration network and from a first node in a first blockchain of the plurality of blockchains, a transaction to be forwarded, wherein a transaction delivery time using the first acceleration node is expected to be faster than a transaction delivery time that is expected by sending the transaction directly to an intended recipient of the transaction, and forwarding, by the first acceleration node, the transaction to a second node, as recited in independent claims 22, 29, and 36.
	Specifically, although Apostolopoulos clearly teaches the use of statistics and the sending of transactions in a block-chain environment via intermediate nodes, Karame teaches the well-known concept of forwarding transactions in blockchain environments, and Peek teaches the concept of sending transactions to a different target which then forwards the transaction to an intended target, there is no specific prior art that teaches the sending of a transaction in a blockchain to an accelerant node based on the determination that such a sending will be faster than direct sending, in conjunction with the rest of the limitations of the independent claims.  
	Moreover, the references cited in the IDS submitted on 02/12/2021 do not affect the patentability of the instant application.
These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record. The dependent claims 23-28, 30-35, and 37-41 as being definite, enabled by the specification, and further limiting to the independent claim, are also allowable.
Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mahesh Dwivedi
Primary Examiner
Art Unit 2168

February 17, 2021
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168